                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Sentrell Lee McCullough,              )                        C/A No. 0:18-2278-DCC-PJG
                                      )
                  Petitioner          )
                                      )
v.                                    )                                    ORDER
                                      )
Aaron S. Joyner,                      )
                                      )
                  Respondent.         )
_____________________________________ )

        The petitioner has filed this action, pro se, seeking a writ of habeas corpus pursuant to 28

U.S.C. § 2254. The respondent filed a motion for summary judgment on December 10, 2018,

pursuant to the Federal Rules of Civil Procedure. (ECF No. 16.) As the petitioner is proceeding pro

se, the court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on

December 11, 2018, advising the petitioner of the importance of a motion for summary judgment

and of the need for him to file an adequate response. (ECF No. 18.) The petitioner was specifically

advised that if he failed to respond adequately, the respondent’s motion may be granted, thereby

ending his case.

        Notwithstanding the specific warning and instructions set forth in the court’s Roseboro order,

the petitioner has failed to respond to the motion. As such, it appears to the court that he does not

oppose the motion and wishes to abandon this action.

        Based on the foregoing, it is

        ORDERED that the petitioner shall advise the court as to whether he wishes to continue with

this case and to file a response to the respondent’s motion for summary judgment within fourteen

(14) days from the date of this order. The petitioner is further advised that if he fails to respond, this


                                              Page 1 of 2
action will be recommended for dismissal with prejudice for failure to prosecute. See Davis

v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.



                                                     _____________________________________
                                                     Paige J. Gossett
                                                     UNITED STATES MAGISTRATE JUDGE

January 25, 2019
Columbia, South Carolina




                                           Page 2 of 2
